PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,696,419
Issued: June 30, 2020
Application No. 15/600,032
Filed: 19 May 2017
For: HELICOPTER-MEDIATED SYSTEM AND METHOD FOR LAUNCHING AND RETRIEVING AN AIRCRAFT
: DIRECTOR’S DECISION ON 
: PATENT TERM ADJUSTMENT
:
:	
:
:
:


This is a response to patentee’s “PETITION REQUESTING RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b),” filed August 6, 2020, requesting that the Office adjust the patent term adjustment from 358 days to 383 days. This matter is being properly treated pursuant to 37 CFR 1.705(b).

The request for reconsideration is granted to the extent that the determination has been reconsidered. However, the request for reconsideration of patent term adjustment is DENIED with respect to making any change in the patent adjustment determination under 35 U.S.C. § 154(b) of three hundred and fifty-eight (358) days.  

This decision is the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

THERE WILL BE NO FURTHER CONSIDERATION OF THIS MATTER BY THE OFFICE.

Relevant Procedural History

On June 30, 2020, the Office determined that applicant was entitled to 358 days of PTA.

On August 6, 2020, patentees filed the present application for patent term adjustment seeking reconsideration of the patent term adjustment and requesting that the Office grant PTA in an amount of 383 days. Patentees contest the period of “B” delay and assert that period of “B” delay should be increased from 17 days to 42 days pursuant to 37 CFR 1.703(b).


Decision

three hundred and fifty-eight (358) days of PTA. 

Patentees and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. § 154(b)(1)(A), the “C” delay under 35 U.S.C. § 154(b)(1)(C), the number of overlapping days under 35 U.S.C. 154(b)(2)(A), and the amount of reduction of PTA under 35 U.S.C. 154(b)(2)(C)(iii) and 37 C.F.R. 1.704 with respect to applicant delay.

Patentees and the Office are not in agreement regarding the amount of “B” delay under 35 U.S.C. 154(b)(1)(B).

Patentees contend that the amount of “B” delay should be increased from 17 days to 42 days.

 “A” Delay

Patentees and the Office agree that there are 341 days of “A” delay.  The period of “A” delay is:

341 days under 37 CFR 1.703(a)(1) beginning on July 20, 2018 (the day after the date that is fourteen months after the filing date of the application) and ending on June 25, 2019 (the date a restriction requirement was mailed).

The total amount of “A” delay is therefore 341 days. 

“B” Delay 
 

Patentees asserts that they are entitled to 42 days of “B” delay.

The Court of Appeals for the Federal Circuit has provided “instructions” for calculating the period of “B” delay.  See Novartis AG v. Lee, 740 F.3d 593, (Fed. Cir. 2014).  Specifically, the decision states, 

The better reading of the language is that the patent term adjustment time [for “B” delay] should be calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of (b)(1)(B)) and determining the extent to which the result exceeds three years.1 

The length of time between application filing and issuance is 1139 days, which is the number of days beginning on the filing date of the application (May 19, 2017) and ending on the date the patent issued (June 30, 2020).  



The number of days beginning on the filing date of application (May 19, 2017) and ending on the date three years after the filing date of the application (May 19 2020) is 1097 days.

The result of subtracting the time consumed by continued examination (25 days) from the length of time between the application filing date and issuance (1139 days) is 1114 days, which exceed three years (1097 days) by 17 days.  Therefore, the period of “B” delay was properly calculated as 17 days. Patentee’s calculation failed to take into consideration the 25 days of RCE which reduces the amount of “B” delay.

Accordingly, the “B” delay totals 17 days.

“C” Delay

The patentees and the Office agree that the amount of “C” delay under 37 CFR 1.703(e) is 0 days.

Overlap

Patentees and the Office are in agreement that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

Patentees and the Office are in agreement that the applicant delay under 37 CFR 1.704(b) totals 0 days.

Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

341 + 17 + 0 – 0 – 0 = 358 days
	                         
Patentee’s Calculation:

341 + 42 + 0 – 0 – 0 = 383 days 

three hundred and fifty-eight (358) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following:  341 + 17 + 0 – 0 – 0 = 358 days.  A correction of the determination of patent term adjustment under 35 U.S.C. § 154(b) to 358 days is not merited. As the front page of the patent properly reflects the PTA determination of 358 days, no further action is required. Accordingly, the request for redetermination of patent term adjustment is DENIED.  

The Office acknowledges receipt of the $200.00 fee set forth in 37 CFR 1.18(e). No additional fees are required.

Telephone inquiries regarding this decision may be directed to Attorney Advisor Alesia M. Brown at (571) 272-3205.

/ROBERT CLARKE/
Robert A. Clarke
Patent Attorney
USPTO


    
        
            
        
            
        
            
        
            
    

    
        1 Novartis, 740 F.3d at 601.